Citation Nr: 1622204	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiac disability (claimed as hypertensive heart disease), to include as secondary to a service-connected pulmonary disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a video conference hearing before the Board in May 2014.  The Board has remanded the Veteran's claim for additional development three times - August 2014, February 2015, and August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2015 Board Remand directed the AOJ to obtain the Veteran's VA treatment records cited in the November 2014 Supplemental Statement of the Case (SSOC).  The AOJ obtained most, but not all, of these records.  Specifically, the SSOC cited records from the Fayetteville VAMC dated from June 26, 2001 to November 14, 2014.  A November 2015 electronic file purports to include these treatment records, but it only contains treatment records from September 2014 to November 2015.  Earlier treatment records from Fayetteville are scattered among other electronic file, but there remains a critical gap in coverage.  Therefore, these records must be obtained before the Board can decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. For the sake of convenience and completeness, and to the extent possible, upload the VA treatment records from the Fayetteville VAMC from June 26, 2001 to present in a single electronic file in the claims folder.  

2. Upload any VA treatment records from the Central Texas facilities subsequent to those records that were uploaded in November 2015.

3. After these records have been obtained, conduct any development deemed necessary.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




